                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6
                                           JIMMY LEE DAVIS,
                                  7                                                     Case No. 19-cv-03419-PJH
                                                       Plaintiff,
                                  8                                                     ORDER ADOPTING MAGISTRATE
                                                 v.                                     JUDGE'S REPORT AND
                                  9                                                     RECOMMENDATION AND
                                           CITY OF SAN FRANCISCO,                       DISMISSING CASE WITH LEAVE TO
                                  10                                                    AMEND
                                                       Defendant.
                                  11                                                    Re: Dkt. Nos. 6, 11, 12, 13

                                  12
Northern District of California
 United States District Court




                                  13          The court has reviewed Magistrate Judge Joseph C. Spero's Report and

                                  14   Recommendation Re: Review of Complaint Under 28 USC Section 1915, as well as

                                  15   plaintiff’s objections to the report and other, subsequent filings. The court finds the report

                                  16   correct, well-reasoned and thorough, and adopts it in every respect. Accordingly, the

                                  17   case is DISMISSED WITH LEAVE TO AMEND.1

                                  18          In particular, the court emphasizes that a complaint filed in forma pauperis is

                                  19   reviewed pursuant to 28 U.S.C. § 1915. That review “accords judges . . . the unusual

                                  20   power to pierce the veil of the complaint's factual allegations and dismiss those claims

                                  21   whose factual contentions are clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 32–

                                  22   33 (1992) (“a finding of factual frivolousness is appropriate when the facts alleged rise to

                                  23   the level of the irrational or the wholly incredible”) (quoting Neitzke v. Williams, 490 U.S.

                                  24

                                  25   1
                                        Plaintiff’s July 25, 2019 filing entitled “Complaint” is hereby STRICKEN. See Dkt. 13.
                                  26   Plaintiff appears to have attempted to amend his complaint while Magistrate Judge
                                       Spero’s Report and Recommendation was pending. Nevertheless, plaintiff’s attempt to
                                  27   amend his complaint did not fix the problems Magistrate Judge Spero’s Report and
                                       Recommendation identified. Plaintiff’s “Motion to Avert Dismissal” (Dkt. 12) is considered
                                  28   as part of plaintiff’s objections to the Report and Recommendation, in conjunction with
                                       Dkt. 11.
                                  1    319, 327 (1989)). “[C]laims describing fantastic or delusional scenarios” are clearly

                                  2    baseless. Id. Plaintiff’s complaint alleges a wide-ranging conspiracy between the mayor

                                  3    of San Francisco, her son, FBI agents, the SWAT Team, the District Attorney of San

                                  4    Francisco, Magistrate Judge Beeler, plaintiff’s ex-fiancé, the Jewish Defense League,

                                  5    and others to—among other things—shoot at him on San Francisco public streets from

                                  6    roof tops and public transportation, armed with both live ammunition and pellet guns.

                                  7    Dkt. 1 at ECF pp. 4–5; Dkt. 11 at ECF p. 4; Dkt. 12 at ECF p. 2; Dkt. 13 at ECF pp. 1–2.

                                  8    Accordingly, under this court’s review compelled by 28 U.S.C. § 1915, the action is

                                  9    frivolous and is DISMISSED. See generally Burgess v. Bank of Credit & Commerce Int'l,

                                  10   996 F.2d 1223 (9th Cir. 1993).

                                  11         Any amended complaint shall be filed no later than September 13, 2019.

                                  12   No additional parties may be added to the amended complaint without leave of court.
Northern District of California
 United States District Court




                                  13         IT IS SO ORDERED.

                                  14   Dated: August 13, 2019

                                  15                                               _________________________________
                                                                                   PHYLLIS J. HAMILTON
                                  16                                               United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
